UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JOHN ROBERTS,

                                  Plaintiff,

                                                              DECISION AND ORDER
             v.                                                   14-CV-369-A

FRESENIUS KABI USA LLC,


                                  Defendant.


      This case was referred to Magistrate Judge Leslie G. Foschio pursuant to 28

U.S.C. § 636(b)(1) for the conduct of the pretrial proceedings. On July 17, 2017, the

Magistrate Judge filed a Report and Recommendation (Dkt. No. 41) recommending

that defendant Fresenius Kabi’s motion for summary judgment pursuant to Fed. R.

Civ. P. 56 (Dkt. No. 34) be granted because no material issues of fact require a trial.

      On August 31, 2017, plaintiff John Roberts filed objections to the Report and

Recommendation. Dkt. No. 47. Defendant Fresenius Kabi filed a timely response

(Dkt. No. 49). Oral argument is unnecessary.

      Pursuant to 28 U.S.C. §636(b)(1), the Court makes a de novo determination of

those portions of the Report and Recommendation to which objections have been

made. Upon de novo review, and after considering the parties’ arguments, the Court

hereby adopts the Magistrate Judge’s recommended findings and conclusions.

Based upon the undisputed material facts, no reasonable jury could find for the

plaintiff as a matter of law. Accordingly, defendant Fresenius Kabi’s motion for
summary judgment pursuant to Fed. R. Civ. P. 56 is granted.

      The Clerk shall enter Judgment in favor of the defendant, Fresenius Kabi USA

LLC, and shall close the case.

      IT IS SO ORDERED.




                                      ____Richard J. Arcara____________
                                      HONORABLE RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT

Dated: October 19, 2018




                                         2
